 1

 2

 3                                      UNITED STATES DISTRICT COURT
 4                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6       UNITED STATES OF AMERICA,                                    CASE NO. 1:04-CR-5306 AWI
 7                                Plaintiff
                                                                      ORDER FOR RESPONSE TO MOTION
 8                       v.                                           FOR EARLY TERMINATION OF
                                                                      SUPERVISED RELEASE
 9       JACK DAVIS CARTER,
10                                Defendant
11

12

13            On September 16, 2019, Defendant Jack Carter filed a motion for early termination of
14 supervised release. The request for early termination is based largely on Defendant’s current

15 medical condition, which involves a medical recommendation for hospice care. The Court finds

16 that it is appropriate for the United States and the United States Probation Office for the Eastern

17 District of California to file a response, and for Defendant to be given the opportunity to file a

18 reply.

19            Accordingly, IT IS HEREBY ORDERED that:
20 1.         The United States and the United States Probation Office for the Eastern District of
21            California shall file a response to Defendant’s motion within fourteen (14) days of service
22            of this order;1
23 2.         Defendant may file a reply to the United States’ response within seven (7) days of service
24            of the United States’ response;2 and
25
     1
26    Factors identified in 18 U.S.C. § 3553 are to be considered in evaluating a request for early termination. To the
     extent that the United States or the United States Probation Office opposes early termination, their response shall
27   specifically address the relevant factors.
     2
28    If, after review of the submissions of the parties, the Court determines that a hearing is necessary, the Court will set a
     hearing date at that time.
 1 3.     The Clerk shall serve a copy of this order and a copy of Defendant’s motion (Doc. No. 78)
 2        on the United States Probation Office for the Eastern District of California.
 3
     IT IS SO ORDERED.
 4

 5 Dated: September 18, 2019
                                               SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
